Proskauer, J.
Plaintiff appeals from an order dismissing his complaint for insufficiency.
The action is for libel. The defendants published a pamphlet entitled “ LaFollette-Sociahsm-Communism.” It stated in substance that the Communists claim that the realization of socialism is the first step toward a Communist commonwealth; that the Workers Party of America was operating in sympathy with Communist organizations teaching the destruction of government, and was for that purpose advocating the election of those holding socialistic views. The pamphlet continues to emphasize the general trend of all so-called liberal movements to absolute revolutionary anarchism, to strikes, rioting, violence, sabotage, etc. The pamphlet states that “ the destructive radicals launched into the political life of the country with a greater determination than ever before to effect the overthrow of the United States Government by force and violence, as demanded by the Communist leaders of Soviet Russia.” It continues: “ This movement, the leaders of which will have no part in any attempt at reform, but insist upon destruction, is constantly attaining greater and more menacing strength through a system of interlocking directorates whereby a comparatively small number of individuals are able to shape the policies of various organizations and quickly or gradually turn them to the advantage of the world revolutionists.” The pamphlet then mentions certain groups of affiliated organizations “ which clearly understand the line of march on which they are moving deliberately toward world revolution.” It refers again to the system of interlocking directorates of these organizations. It announces that “ the best way to discover ‘ useful workers ’ and ‘ skilled leadership ’ in the well-articulated associations, societies and leagues which relate themselves to revolutionaries indirectly by interest in similar activities is to observe the cross-beam directorates. (See chart of directorates.) ” Annexed to the pamphlet is a chart showing that the plaintiff is a director of two of the organizations which were listed as aiding in the revolutionary scheme.
This pamphlet is fairly susceptible of the interpretation that *590the plaintiff is directly engaged in an enterprise which seeks to destroy the government of the United States by force and violence. Undoubtedly the charge is not directly made, and it may be that a jury will find that no substantial damage came to the plaintiff by reason of the indirection of the charge and the circumstance that his name was joined with that of many men and women who enjoyed the unquestioned respect of their communities. While these considerations might affect a verdict, they cannot, however, be successfully urged in attack upon the sufficiency of the complaint. It is enough that the pamphlet, fairly read, can be interpreted as thus holding the plaintiff up to contempt and disgrace and indeed charging him with what might constitute criminal anarchy.
The respondents argue that the libel is not against the plaintiff individually, but against a class. We cannot so read it. The plaintiff is specifically named as one of those who are the objects of the defendants’ attack.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Merrell and O’Malley, JJ., concur; Dowling, P. J., and Martin, J., dissent.